Citation Nr: 1423244	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-36 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for narcolepsy.  

5.  Entitlement to an initial disability rating in excess of 10 percent for left shoulder tendinitis.  

6.  Entitlement to an initial compensable disability rating for prostatitis, for the period prior to November 12, 2013.  

7.  Entitlement to a rating in excess of 20 percent for prostatitis for the period since November 12, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to June 1995, from September 1997 to October 1997, and from January 2003 to May 2004.  He also had service with the Alabama Army National Guard; presumably with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) until he retired from the National Guard and U.S. Army Reserve in July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the issues of service connection for tinnitus and for posttraumatic stress disorder (PTSD) were originally on appeal, but during the course of this appeal service connection was granted for each of these disorders in rating decisions dated in December 2013 and January 2014, respectively.  

Reference is also made to comments made by the Veteran's representative where it was argued that the evidence of record and the grant of service connection for PTSD have raised additional issues.  See April 2014 and May 2014 informal hearing presentations.  He requests that the following issues be referred to the RO for adjudication: service connection for hypertension, for gastroesophageal reflux disease (GERD), for a liver disorder, and for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

The issues of entitlement to service connection for headaches, sleep apnea, and narcolepsy and entitlement to higher initial ratings for service-connected prostatitis and left shoulder tendinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The evidence of record does not show that the Veteran has a current bilateral hearing loss disability as defined by VA regulations.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in August 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the August 2007 correspondence.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal decided herein have been met.  

The duty to assist also has been fulfilled in this case as service treatment records and private and VA medical records were requested or obtained and the Veteran was provided with an adequate VA examination showing that he currently has no hearing loss as defined by VA regulations.  The Board notes that the remaining issues on appeal are being Remanded, in part, to obtain VA treatment dated from March 2012, forward, which were referenced in a January 2014 Supplemental Statement of the Case as having been electronically reviewed.  However, unlike these other issues, there is sufficient evidence to determine his hearing loss service connection claim.  Even if an earlier VA treatment record were to include a diagnosis of hearing loss, which is not alleged by either the Veteran or his representative, there is even more recent evidence that would refute that finding.  Put another way, the Veteran will not be prejudiced by deciding the hearing loss claim as the very recent VA audiological examination clearly shows his hearing loss does not reach the level required for a grant of service connection under VA regulations. 


	(CONTINUED ON NEXT PAGE)

Service Connection - Analysis 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The Veteran seeks service connection for bilateral hearing loss as a result of his military service.  In his VA examination interview, he appears to contend that he was exposed to acoustic trauma during service in Iraq.  

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

Available service treatment records and National Guard treatment reports are negative for any report or diagnosis of hearing loss during service.  (See, e.g., August 1997 enlistment examination audiogram and a March 2003 audiogram.)  

Post-service, the Veteran underwent a VA examination in November 2013.  He told the examiner that he did not participate in combat when in the Iraq war, but that his duties involved motor pool and aviation supply.  He said that he fired weapons with his left hand and used hearing protection.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
15
LEFT
20
20
25
25
20

Speech recognition scores on the Maryland CNC word test were 96 percent for the right ear and 100 percent for the left ear.  Diagnosis was normal hearing for each ear.  

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 38 C.F.R. § 3.385 defines hearing loss disability for VA purposes.  Hearing loss is only considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The November 2013 VA audiogram fails to show that the Veteran's hearing reflects this standard.  

In order for the Veteran to be granted service connection for bilateral hearing loss, there must be evidence of a service-connected disease or injury and a present disability which is attributable to such disease or injury.  Since the Veteran has been granted service connection for tinnitus, there is evidence of exposure to acoustic trauma during service, but the available service and post-service medical evidence does not reveal as yet any audiometric testing which demonstrates the pertinent level of left or right ear hearing loss required by regulation to constitute a disability.  

Consideration has been given to the Veteran's assertion of hearing loss.   However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, sensorineural hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Sensorineural hearing loss is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that a audiological testing along with speech discrimination tests are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms reduced hearing acuity, there is no indication that the Veteran is competent to diagnose sensorineural hearing loss.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In the absence of proof of a present disability there can be no valid claim.  See Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, service connection for a bilateral hearing loss is not warranted.  The evidence for this claim is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

Records generated by VA facilities are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The January 2014 Supplemental Statement of the Case indicates that electronic VA treatment records dated from March 2012 to January 2014 were considered in adjudicating these claims.  However, these VA treatment records are not found within the paper claims file and do not appear in the Veteran's Virtual VA file or in the VBMS file.  

Therefore, in order to provide the Veteran due process, the remaining issues on appeal will be remanded in order that copies of the missing VA treatment reports can be obtained and associated with the paper or electronic claims file.  

The service representative has also suggested that as the service treatment records are not originals they may be incomplete.  The Board's review of the claims file discloses only copies of service treatment records for his second and third periods of active duty with the Army and few if any records from his first period of active duty with the Air Force as well as some National Guard treatment records and a retention examination.  There are no enlistment examinations for his first and third periods of active duty, and no discharge examinations for any period of active duty.  Therefore, on remand, the RO/AMC should contact the Air Force, Army, and Alabama Army National Guard in another attempt to secure a complete copy of the Veteran's service treatment records.  

The Board also notes that the RO denied the Veteran's claims for service connection for sleep apnea and for narcolepsy without benefit of a VA examination and medical opinion, apparently because available service treatment records did not show treatment for, or diagnosis of, either disorder.  However, the Board notes that a May 2007 private record from Providence Hospital Sleep Evaluation Center indicated that the Veteran had a long history of fatigue and excessive daytime sleepiness.  At this time he was only three years removed from discharge from his last period of active duty and service in Iraq.  A February 2007 private medical record indicated that a private physician first saw the Veteran in January 2005, within a year of discharge from his last period of active duty, at which time the Veteran said he had been tired all his life but it had gotten worse since his return from Southwest Asia.  It was also noted that his then wife said he sometimes snored and that he was sleepy during the day and fell asleep at work sitting at his computer.  

The Veteran's representative noted in his May 2014 written brief presentation that the Veteran was recently service connected for PTSD and claimed that PTSD is often connected with sleep apnea and headaches.  The Veteran underwent a VA examination for headaches in November 2013.  While that examiner opined that any headache disorder was not related to active service, there is no opinion on whether any diagnosed headache disorder was caused by or aggravated by his service-connected PTSD.  Indeed, the Veteran was not granted service connection for PTSD until January 2014, or more than a month after the VA examination and medical opinion were rendered.  

Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  (Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b)).  

The considerations described above require a remand for further investigation by medical professionals, as requested by the service representative, inasmuch as the Board is prohibited from substituting its own medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Therefore, on remand, the RO/AMC should schedule the Veteran for appropriate examinations of his service connection claims for headaches, sleep apnea and narcolepsy and include within the request for a medical opinion the question of whether any such diagnosed disorder was caused by or aggravated by his now service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to ensure that complete copies of all of the Veteran's service treatment records from his three periods of active duty with the Air Force and Army and his National Guard service are associated with the claims file, in particular copies of service treatment records from his first period of active duty with the Air Force, copies of enlistment examinations for his first and third periods of active duty, and discharge examinations for each period of active duty.  Further records requests should be sent to the National Personnel Records Center, the Air Force, the Army, the Alabama Army National Guard and any other appropriate source.  Documentation of such efforts should be included in the claims file.  

2.  The RO/AMC should contact the Veteran and his representative and ask them to specify all private and VA medical care providers who treated him for any headache, sleeping, left shoulder, or prostatitis disorder.  All identified records should be obtained, which are not found within the claims file.  Regardless to whether a response is received, copies of all November 2013 VA examinations and VA treatment records dated from March 2012 to the present should be made available and accessible in either the electronic record or claims file.   

3.  Following completion of the above, the Veteran should be scheduled for VA examinations with an appropriate examiner to determine the nature and etiology of any claimed headache, sleep apnea, and narcolepsy disorder.  

In discussing his or her opinion, the examiner should acknowledge the Veteran's relevant lay statements regarding the history of these claimed disabilities as well as review the claims file.  This review must be noted in the report.  All indicated tests and studies, and any other diagnostic procedures deemed necessary, should be conducted.  

Thereafter, the examiner should provide opinions as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed headache, sleep apnea, and narcolepsy disorder is related to one of the Veteran's three periods of active service from February 1995 to June 1995, from September 1997 to October 1997, and from January 2003 to May 2004.  

If not, the examiner should also provide opinions as to whether it is at least as likely as not (50 percent probability or greater) that any headache, sleep apnea, and narcolepsy disorder was proximately caused by or due to service-connected PTSD.  

If not, the examiner should also provide opinions as to whether it is at least as likely as not (50 percent probability or greater) that any headache, sleep apnea, and narcolepsy disorder has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected PTSD.  

The examiner should discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, and if necessary, cite to specific evidence in the file.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Thereafter, the RO/AMC shall readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should thereafter be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


